Title: To John Adams from William Cushing, 20 May 1776
From: Cushing, William
To: Adams, John


     
      Dear Sir
      Scituate May 20th. 1766 i.e. 1776
     
     Amidst the trouble of our times, I have pleasure in the thought of your being on the bench and appointed to the head of it, a place I have heretofore had a Secret imagination you were destined to, which proves in event, not an enthusiastical Chimera. Reed, Paine and Sargeant it seems, have declined: and Foster, Sullivan and Warren are appointed in their room. Col. Warren has not yet accepted, but I suppose, intends it. The Council incline we should go upon Action, though I should been glad, did the necessity of public affairs permit, to have had you with us, to exercise your office. We have appointed good Mr. Winthrop Clerk and purpose beginning on the Eastern Circuit, if the Alarms of war do not forbid. I can tell the G—— Jury the nullity of acts of Parliament, but must leave you to prove it effectually, by the more powerful arguments of the Jus gladii divinum; a power not peculiar to K——s and M——s. If we should establish the System and rules of the Common Law in the Courts, and inculcate the doctrine of Submission to the higher Powers, the powers that be, you will hereafter, be precluded from finding fault, by your absence. Although on account of the weighty and important affairs to this Continent to be agitated in Congress which require your attendance, I must, however reluctantly, acquiesce in your detention.
     A rumor has been spread here, a day or two past, of a british rein­forcement arriving at Quebec and obliging our army to raise the Siege; which I am loth to believe at present. It seems to my poor understanding in politics, that our army ought to have had a large reinforcement, while the Lakes were passable on the Ice; and that we have depended too much on the impracticability of navigation up the river in the Spring. Where is our grand Fleet? Why is Lord Dunmore permitted to Set foot on american ground? But I must beg pardon, believing every thing has been done, as far and maturely as practicable, and leave these mighty matters to you, wiser heads; trusting in the Supreme Ruler, for prosperity to your councils and Success to American freedom. I have some Conception of the difficulty of defending every part of so extended a Continent. Next Monday we are to have a Town meeting here, to know our minds on the grand Subject of Independance, and I believe, we shall be pretty unanimous; as Common Sense has been somewhat prevalent among us, of late. I have long wanted an interview with you. Be so kind as to favor me with a Line—a ray or two of illumination from head quarters. Your Friend and most humble Servt.
     
      Wm Cushing
     
    